Citation Nr: 1017561	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  08-14 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office 
in Newington, Connecticut


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for colon 
cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 






INTRODUCTION

The Veteran had active service from July 1968 to July 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision by the 
Department of Veterans Affairs (VA) Hartford Regional Office 
(RO) in Newington, Connecticut.


FINDING OF FACT

In April 2010, prior to the promulgation of a decision in the 
appeal, the Veteran submitted a written statement indicating 
his desire to withdraw the issue on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.204(b)(c) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.  The record reflects that the 
Veteran filed a timely Notice of Disagreement with the 
November 2007 rating decision denying reopening of the claim 
of entitlement to service connection for colon cancer based 
on a finding that new and material evidence had not been 
submitted.  In addition, he perfected his appeal with the 
submission of a timely Substantive Appeal following the 
issuance of the Statement of the Case.

However, a Substantive Appeal may be withdrawn in writing by 
an appellant or an appellant's authorized representative at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204(b).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  A review of 
the record shows that, in a written statement received in 
April 2010, the Veteran informed the Board that he no longer 
wished to pursue the appeal to reopen a claim of entitlement 
to service connection for colon cancer.

Having met the requirements of 38 C.F.R. § 20.204, the 
Veteran has withdrawn his Substantive Appeal with respect to 
this issue.  Accordingly, the Board does not have 
jurisdiction to decide the appeal for this benefit.


ORDER

The appeal is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


